   Case 2:21-cv-00115-WKW-CSC Document 22 Filed 08/11/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF ALABAMA
                      NORTHERN DIVISION

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-115-WKW-CSC
v.                        )                     [WO]
                          )
LEIGH GWATHNEY,           )
                          )
     Defendant.           )

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-116-WKW-CSC
v.                        )                     [WO]
                          )
DWAYNE SPURLOCK,          )
                          )
     Defendant.           )

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-117-WKW-CSC
v.                        )                     [WO]
                          )
CLIFF WALKER,             )
                          )
     Defendant.           )
     Case 2:21-cv-00115-WKW-CSC Document 22 Filed 08/11/21 Page 2 of 2




MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )                  CASE NO. 2:21-CV-118-WKW-CSC
v.                        )                            [WO]
                          )
CHARLES GRADDICK,         )
                          )
     Defendant.           )


                                   ORDER

      On July 16, 2021, the Magistrate Judge filed a Recommendation (Doc. # 21)

to which no timely objections have been filed. Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. # 21) is ADOPTED.

      2. These cases are DISMISSED without prejudice for Plaintiff’s failures to

comply with the orders of the court and to prosecute these actions.

      A final judgment will be entered separately.

      DONE this 11th day of August, 2021.

                                       /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         2
